292 Md. 2 (1981)
437 A.2d 193
TYRAY LOWERY
v.
STATE OF MARYLAND
[No. 111, September Term, 1981.]
Court of Appeals of Maryland.
Decided November 23, 1981.
Per Curiam:
Certiorari was granted to determine whether the Court of Special Appeals erred in holding that there was no abuse of discretion by the trial judge in permitting, for purposes of impeachment, the admission of the petitioner's prior conviction for possession of barbiturates.
For reasons stated in Ricketts v. State, 291 Md. 701, 436 A.2d 906 (1981), the judgment of the Court of Special Appeals is reversed.
Judgment of the Court of Special Appeals reversed, case remanded to that court with instructions to reverse the judgment of the Criminal Court of Baltimore and *3 remand to that court for a new trial.
Costs to be paid by the Mayor and City Council of Baltimore.
Chief Judge Murphy dissents for reasons set forth in the dissent in Ricketts.
Judges Smith and Rodowsky would not have summarily reversed, but would have set case for argument.